IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


VALERYA WILLIAMS,                        : No. 468 EAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
DEPARTMENT OF HUMAN SERVICES,            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.